Citation Nr: 0729345	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  92-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
pelvis and hips with shortening of the right leg, to include 
on a direct basis or on a secondary basis.

2.  Entitlement to an evaluation in excess of 20 percent for 
a penetrating shell fragment wound (SFW) of the right buttock 
with injury to muscle group (MG) XVII, and to a separate, 
compensable evaluation for a penetrating shell fragment wound 
(SFW) of the left buttock with injury to muscle group (MG) 
XVII. 

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a penetrating SFW of the right (major) 
subscapular area (right axilla) with injury of MG IV. 

4.  Entitlement to an increased (compensable) rating for 
residuals of a penetrating SFW of the back with injury of MG 
XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The veteran appealed a July 1994 Board 
decision to the United States Court of Appeals for Veterans 
Claims) (Court), which vacated and remanded the decision in 
July 1996.  Subsequent to the Court's decision, the Board 
Remanded the claims in February 1997, December 2003, and 
April 2005.  

During review of the claims file, the Board noted that, by a 
letter issued in April 1954, the veteran was notified that he 
had been granted service connection for "wounds of your 
buttock, shoulder blade and hip, which were 30 percent 
disabling."  The veteran was also advised that service 
connection for a wound involving a vertebra had been granted, 
with a noncompensable evaluation assigned for that injury.  
No rating decision underlying this letter is available in the 
claims file, although a deferred rating decision dated in 
February 1954 is of record, so it is not clear what 
diagnostic codes were used in the grants of service 
connection or what severity level was assigned for each of 
the compensable disabilities.  The veteran continued to 
receive compensation for a 30 percent disability from 1954 
until 1991, when he submitted the claim underlying this 
appeal.  The RO assigned a 20 percent evaluation for shell 
fragment wounds of both buttocks, under 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5317, as well as a 10 percent evaluation 
under DC 5304, for a shell fragment wound to the axilla and 
right chest.  However, DC 5317 does not provide for a 
bilateral evaluation of injury to the buttocks.  Rather, each 
side of the buttocks must be evaluated separately.  For this 
reason, the Board has recharacterized the issue on appeal 
regarding evaluation of injury to the buttocks, and has 
assumed that the 20 percent evaluation was assigned for 
injury to the right buttock; since DC 5317 does not provide a 
10 percent level of disability, the Board has not assigned a 
10 percent evaluation for the injury to each buttock.  
Assignment of a 20 percent evaluation for injury to the right 
buttock preserves the veteran's protected rating.  
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The Board notes that the April 1954 letter stated that 
service connection was granted for a wound to the "shoulder 
blade" (side of the body not specified).  While the service 
medical records certainly demonstrate that the veteran 
received an injury to the right axilla, which is the injury 
evaluated as 10 percent disabling under DC 5304, it does not 
appear to the Board that the grant of service connection for 
the right axillary injury includes the grant of service 
connection for an injury to the "shoulder blade," because 
the shoulder blade, or scapula, is on the anterior side of 
the body and the axilla is on the posterior side of the body.  
As service connection has been in effect for more than 20 
years for an injury to the "shoulder blade," even though no 
specific rating was assigned, that grant of service 
connection cannot be severed.  38 C.F.R. § 3.951 (2007).  
This issue is REFERRED to the RO for any necessary action.

The claim of entitlement to service connection for arthritis 
of the pelvis and hips with shortening of the right leg, to 
include on a direct basis or on a secondary basis, as well as 
the claims for increased (compensable) evaluations for a 
penetrating SFW, left buttock, with injury to MG XVII, and 
for residuals of a penetrating SFW of the back with injury of 
MG XX, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Board notes, in 
particular, that this claim has been pending since 1991, and 
regrets that REMAND of these claims is required yet again.  
However, for the reasons discussed below, adjudication of 
these claims cannot be completed at this time.


FINDINGS OF FACT

1.  The residuals of shrapnel wounds and retained metallic 
fragments in MG XVII, right buttock, are not productive of 
intramuscular scarring, adhesion of the bone, loss of deep 
fascia, loss of muscle substance, impairment of muscle tone, 
or positive evidence of impairment. 

2.  A retained metallic foreign body in the right axilla is 
not productive of moderately severe impairment in the 
dominant arm.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a penetrating shell fragment wound (SFW) of the right 
buttock with injury to MG XVII are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.55, 4.56, 4.73, Diagnostic Code 5317 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a penetrating SFW of the subscapular area 
with injury of MG IV are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.55, 4.56, 4.73, Diagnostic Code 5304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
evaluation for each service-connected disability at issue in 
this appeal.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).   The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

To comply with the VCAA, notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If there is any defect in the content 
or timing of the VCAA, VA must establish that such defect was 
not prejudicial to the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, the initial rating decision and the statement 
of the case (SOC) were issued long before enactment of the 
VCAA.  After enactment of the VCAA, the veteran received 
several communications which provided information about the 
VCAA, including an October 2004 supplemental statement of the 
case (SSOC) which included the full text of 38 C.F.R. 
§ 3.159, as revised to incorporate the VCAA.  Following the 
Board's April 2005 Remand, the RO issued a July 2006 letter 
which advised the veteran of each of the provisions of the 
VCAA, and specifically advised the veteran to submit any 
medical reports of any evidence in his possession which might 
be relevant to the claims.  

In addition, the July 2006 letter notified the veteran of the 
criteria for an increased evaluation, the types of evidence 
which might substantiate his claims, and advised the veteran 
that VA was responsible for obtaining certain types of 
evidence, including evidence in Federal government 
possession, and explained the veteran's responsibilities to 
identify evidence he wanted VA to obtain.  The letter also 
advised the veteran of the criteria for assignment of an 
effective date, should the claim for an increased evaluation 
be granted.  Dingess/Hartman, supra.  The claim was 
thereafter readjudicated when the RO issued a January 2007 
SSOC.

The veteran demonstrated that he understood he could submit 
argument and evidence on his own behalf, since he presented 
several lengthy submissions.  Therefore, the Board finds that 
the multiple notices provided during the 16 years of the 
pendancy of these claims, but primarily, the July 2006 letter 
to the veteran, meets the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The content of the 
notices provided to the veteran fully complied with the 
requirements of the VCAA, and notified the veteran of each 
item pertaining to VA's duties identified in Pelligrini.  
VA's duty to notify the veteran has been met.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) (if there is 
any defect in the content or timing of the VCAA, VA must 
establish that such defect was not prejudicial to the 
veteran).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.   The veteran was afforded VA 
examinations, and testified before the Board.  In addition, 
he presented statements and arguments.  The veteran had an 
opportunity to submit any additional evidence and to identify 
any relevant evidence.  

Both the duty to assist and the duty to notify the veteran 
have been met, and appellate review may proceed.

Claims for increased evaluations for muscle injury

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In cases of evaluation of orthopedic 
injuries, there must be adequate consideration of functional 
impairment including impairment from painful motion, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A slight disability of the muscles anticipates a simple wound 
of muscle without debridement or infection.  There should be 
a history of superficial wound with brief treatment and 
return to duty.  Medical records should indicate healing with 
good functional results.  38 C.F.R. § 4.56(d)(1).  There 
should be no cardinal signs or symptoms of muscle loss, loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of in-service treatment of 
the wound.  There should also be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, i.e. loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  There should also 
be particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  At this level of disability, objective 
findings indicate exit scars, a short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound with a record of cardinal signs and symptoms consisting 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, uncertainty of 
movement.  In addition, if present, the evidence of inability 
to keep up with work requirements should be considered.  
Objective findings should include (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3).

1.  Claim for evaluation in excess of 20 percent for SFW, 
right buttock

The service medical records reflect that the veteran 
sustained penetrating SFWs of the right buttock.  On VA 
examination conducted in 1954, slightly more than one year 
after his service discharge, radiologic examination disclosed 
metallic foreign bodies in the region of the right pelvis and 
right hip joint.  Two scars were noted on the right buttock.  
There was no muscle loss in the buttocks area.  

The veteran complained of pain and difficulty rising from a 
sitting position.  On VA radiologic examination conducted in 
July 1991, metallic foreign bodies, most likely shrapnel, 
were noted over the right iliac wing and at the greater 
trochanter of the right femur.  The veteran had a normal gait 
and normal ambulation.  Later radiologic examinations, 
including examination conducted in February 2002, continue to 
reflect that foreign bodies are present in the right buttock.  
The examiner who conducted the March 2002 VA examination 
stated that the muscles of the right hip were swollen, but 
that there was no functional impairment due to this retained 
foreign body.  The veteran was able to actively flex the 
right hip to 105 degrees, extend to 5 degrees, abduct to 50 
degrees, and adduct to 20 degrees.  

On VA examination conducted in April 2004, the veteran 
complained of pain in the buttocks, increased by walking or 
sitting.  He had a normal gait.  He could bear full weight on 
the right lower extremity.  The scars were essentially 
invisible.  

Currently, the veteran's service-connected gunshot wound of 
the right buttock, involving Muscle Group XVII, is rated as 
20 percent disabling, for the reasons described above in the 
Introduction.  The 20 percent evaluation is assigned under 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5317.  According to DC 
5317, MG XVII includes those muscles responsible for 
extension of the hip, abduction of the thigh, elevation of 
the opposite side of the pelvis, tension of the fascia lata 
and iliotibial (Maissat's) band, acting with Muscle Group 
XIV, in postural support of the body steadying the pelvis 
upon the head of the femur and the condyles of the femur on 
the tibia.  Muscles listed as part of this group include the 
pelvic girdle group (the gluteus maximus, the gluteus medius, 
and the gluteus minimus).  A noncompensable rating is 
assigned if impairment of this muscle group is slight, a 20 
percent rating is assigned for moderate impairment, a 40 
percent rating is assigned for moderately severe impairment, 
and a 50 percent rating is assigned for severe impairment.  
38 C.F.R. § 4.73, DC 5317.

In this case, the veteran's primary symptom of the SFWs is 
retained foreign bodies and pain with walking or sitting, as 
well as some swelling of the muscles.  He has 105 degrees of 
flexion of the hip, as compared to 125 degrees of normal 
flexion.  38 C.F.R. § 4.71, Plate II.  He has 50 degrees of 
abduction, with 45 degrees identified by regulation as 
normal.  He is able to walk without assistance and bear 
weight equally on both lower extremities.  There is no loss 
of muscle substance.  The scarring is difficult to see.  In 
short, no examiner has found that the veteran has 
intramuscular scarring, adhesion of the bone, loss of deep 
fascia, loss of muscle substance, impairment of muscle tone, 
or positive evidence of impairment, which constitute symptoms 
of moderately severe muscle disability.  The veteran does not 
meet any criterion indicative of more than moderate 
disability of the right buttock and MG XVII.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an evaluation in excess of 20 percent for 
injury to MG XVII, right buttock, must be denied.  

2.  Claim for evaluation in excess of 10 percent for MG IV 
injury 

Service medical records reflect that the veteran sustained a 
superficial fragment wound of the axilla, with swelling and 
discoloration.  On VA examination conducted in 1954, slightly 
more than one year after his service discharge, there was a 
linear scar in the right axilla one inch below the apex of 
the axillary triangle.

Radiologic examination of the axilla conducted in March 1997 
disclosed a metallic foreign body in the axilla, but the 
shoulder joint was normal.  Motion in the right shoulder was 
"almost normal."  There was degenerative joints disease of 
the left shoulder, but not of the right shoulder.  There was 
no gross deformity or tenderness.  The VA examiner who 
conducted examination in June 2001 stated that a metallic 
body in the muscles of the right shoulder did not interfere 
with movement of the joint.  A February 2002 radiologic 
examination disclosed that the metallic foreign body in the 
axilla was in the soft tissues.  The examiner who conducted 
the March 2002 VA examination stated that the muscles of the 
right shoulder were swollen, but that was no functional 
impairment due to this retained foreign body.  In February 
2002, the veteran was able to forward flex the right shoulder 
to 160 degrees, abduct to 128 degrees, and adduct to 30 
degrees.  

The current 10 percent evaluation was awarded under DC 5304 
for impairment of MG IV that is moderate in severity in the 
dominant arm.  According to the diagnostic code, MG IV 
functions to stabilize the shoulder by holding the head of 
the humerus in the socket during strong movements, and in 
abduction, outward rotation, and inward rotation movements.  
A 20 percent evaluation is afforded for impairment that is 
moderately severe in the dominant arm, and a 30 percent 
evaluation is warranted for impairment that is severe.  38 
C.F.R. § 4.73, DC 5304.  The record reflects that the 
veteran's right arm is his dominant arm.

There is no evidence that the veteran has any symptom of the 
retained foreign body in the right axilla other than pain.  
He is able to forward flex the right shoulder to 160 degrees, 
as compared to 180 degrees of normal flexion.  38 C.F.R. 
§ 4.71, Plate I.  The least abduction noted during the 
pendancy of this appeal was 50 degrees of abduction, with 90 
degrees identified by regulation as normal.  His muscle 
strength in the right upper extremity was 4/5 to 3+/5.  He is 
able to use his right upper extremity for activities of daily 
living, without assistance.  There is no loss of muscle 
substance.  The scarring is difficult to see.  In short, no 
examiner has found that the veteran has intramuscular 
scarring, adhesion of the bone, loss of deep fascia, loss of 
muscle substance, impairment of muscle tone, or positive 
evidence of impairment, which constitute symptoms of 
moderately severe muscle disability.  The veteran does not 
meet any criterion indicative of more than moderate 
disability of MG IV.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an evaluation in excess of 10 percent for 
injury to MG IV, right shoulder, must be denied.  


ORDER

The appeal for an evaluation in excess of 20 percent for a 
penetrating shell fragment wound (SFW) of the right buttock 
with injury to MG XVII is denied.   

The appeal for an evaluation in excess of 10 percent for 
residuals of a penetrating SFW of the subscapular area with 
injury of MG IV is denied.  


REMAND

The veteran's service medical records disclose that he 
sustained penetrating shell fragment wounds of both buttocks, 
without major artery or nerve involvement.  Radiologic 
examination conducted at the time of VA examination in 1954 
disclosed no retained foreign bodies in the left buttock.  
However, VA radiologic examination conducted in July 1991, in 
connection with this appeal, noted that there were metallic 
foreign bodes, most likely shrapnel, over the left iliac 
wing.  The report of radiologic examination conducted in 
February 2002 does not discuss there are metallic foreign 
bodies in the left hip region, but states that there are 
surgical clips at the buttock or thigh.  Because of the 
discrepancies in the reports of radiologic examinations, 
specific radiologic examination of the left buttock and hip 
should be conducted to determine whether there are retained 
foreign bodies.  To assist the radiologist in making this 
determination, further information about the veteran's 
medical history, especially information about surgical 
procedures, should be obtained.  In particular, the Board 
notes that the record reveals that the veteran has undergone 
cardiac surgery.  The records of that surgery, including 
reports of radiologic examinations conducted during that 
hospitalization, should be obtained.  The current severity of 
the injury to the left buttock cannot be accurately assessed 
without accurate information as to whether there are retained 
metallic fragments.  Therefore, Remand of this issue is again 
required.  

The December 1952 separation examination notes that the 
veteran had a symptomatic back wound.  On VA examination 
conducted in 1954, slightly more than one year after his 
service discharge, radiologic examination disclosed a 
metallic foreign body anterior to D-3 (the third vertebrae in 
the dorsal, or thoracic, portion of the spine).  During the 
pendancy of this appeal, no additional radiologic examination 
of the thoracic spine has been conducted.  The evidence does 
not clearly reflect whether this foreign body is or is not 
still present.  On VA examination conducted in February 2002, 
the provider stated that the entry wound was at T8 and 
affected the erector spine muscle group.  In contrast, the 
examiner who conducted VA examination in April 2004 concluded 
that there was no injury to any muscle.  However, this 
examiner did not address whether a metallic foreign body 
remained present adjacent to or near the thoracic spine.  The 
current severity of the injury to MG XX cannot be accurately 
assessed without accurate information as to whether there is 
a retained metallic fragment.  Therefore, Remand of this 
issue is again required.

As noted above, the examiner who conducted the April 2004 VA 
examination, and who concluded that the veteran's service-
connected shell fragment wounds were not related to current 
arthritis of the pelvis and hips with shortening of the right 
leg did not discuss the presence of retained metallic foreign 
bodies.  Because his opinion did not discuss this aspect of 
the veteran's history, another opinion must be obtained after 
the locations of all retained foreign bodies have been 
accurately determined.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be advised of the 
provisions of the VCAA.

2.  The veteran should be asked to provide a 
list of surgical procedures he has undergone, 
as well as any other medical treatment 
affecting the pelvis, and should be asked to 
identify the facilities at which those 
procedures were performed.  Clinical records 
should be obtained.  

3.  The veteran should be afforded the 
opportunity to provide other evidence, 
including statements as to the impact of his 
shell fragment wound injuries of the back and 
left buttock.

4.  The veteran's current VA clinical records 
from April 2004 2006 to the present should be 
obtained.  Also obtain any other evidence 
identified as relevant by the veteran during 
the course of the remand, provided that any 
necessary authorization forms are completed.

5.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination(s): 
musculoskeletal examination with x-ray studies 
to identify whether there is a retained 
foreign body in MG XX (radiologic examination 
of the thoracic spine required), and 
musculoskeletal examination with x-ray studies 
to identify whether there is a retained 
foreign body in the left buttock or hip.  
Distinguish foreign bodies that are at least 
as likely as not shell fragments from those 
that probably are not shell fragments.  Take 
great care in noting locations of penetration 
wounds, as there seems to have been 
inconsistent or erroneous reporting of left- 
and right-sided findings.

Then, the residuals of the injuries to MG XX 
and to MG XVII should be identified and 
described.  Send the claims folder to the 
examiner(s) for review.  

6.  Afford the veteran examination of the 
pelvis and hips.  Ask the examiner to assign a 
diagnosis for any current pathology of the 
pelvis and hips.  Then, the examiner should 
provide a current opinion as to whether it is 
at least as likely as not (50 percent or more 
likely) or less than likely (less than a 50 
percent probability) that the veteran has any 
pathology of the pelvis or hips that is (i) 
directly due to, or (ii) secondary to, or 
(iii) aggravated by, or otherwise a residual 
of the service-connected shell fragment wounds 
or any retained foreign body(ies).  Send the 
claims folder to the examiner(s) for review.  

7.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and the 
claims should be readjudicated.  If any claim 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


